  EXHIBIT 10.4

 

 

 

[icnb_ex104img1.jpg] 



   

 

 



 

[icnb_ex104img2.jpg] 



   

 

 



 

[icnb_ex104img3.jpg] 



   

 

 



 

[icnb_ex104img4.jpg] 



   

 

 



 

[icnb_ex104img5.jpg] 



   

 

 



 

[icnb_ex104img6.jpg] 



   

 

 



 

[icnb_ex104img7.jpg] 



   

 

 



 

[icnb_ex104img8.jpg] 



   

 

 



 

[icnb_ex104img9.jpg] 



   

 

 



 

[icnb_ex104img10.jpg] 



   

 

 



 

[icnb_ex104img11.jpg] 



   

 

 



 

[icnb_ex104img12.jpg] 



   

 

 



 

[icnb_ex104img13.jpg] 



   

 

 



 

[icnb_ex104img14.jpg] 



   

 

 



 

[icnb_ex104img15.jpg] 



   

 

 



 

[icnb_ex104img16.jpg] 



   

 

 



 

[icnb_ex104img17.jpg] 



   

 

 



 

[icnb_ex104img18.jpg] 



   

 

 



 

[icnb_ex104img19.jpg] 



   

 

 



 

[icnb_ex104img20.jpg] 



   

 

 



 

[icnb_ex104img21.jpg] 



   



 